Citation Nr: 1227901	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  08-11 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a waiver of the recovery of indebtedness in the amount of $5,193.67.

(The issues of entitlement to service connection for Hepatitis C and whether the discontinuance of the Veteran's non service-connected pension benefits due to incarceration was proper, are the subject of a separate decision of the Board)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO denied entitlement to service connection for Hepatitis C.

In a March 2008 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  In January 2012, he was notified that his Board hearing had been scheduled for a date in March 2012 at the RO.  He failed to appear for this hearing. 

On the date of the scheduled hearing, a statement from the Veteran was received by the RO in which he requested that his hearing be re-scheduled at the VA outpatient clinic in Lufkin, Texas.  In July 2012, the motion for a new hearing was denied under the provisions of 38 C.F.R. § 20.704 (2011) (requiring that motions to reschedule Travel Board hearings after a failure to report must explain why a motion to reschedule could not have been made prior to the hearing date, and must be submitted within 15 days of the hearing date).  Accordingly, the Board will proceed with this appeal.

The issues of entitlement to service connection for a bilateral hand disability and a left leg disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

In a January 2009 decision, the Committee on Waivers and Compromises (Committee) at the RO in St. Paul, Minnesota granted a partial waiver of the recovery of indebtedness in the amount of $20,892.23 and denied the Veteran's request for a waiver of the recovery of indebtedness in the amount of $5,193.67.  In January 2009, the Veteran submitted a notice of disagreement with that decision.  A statement of the case has not been issued as to this issue.  38 U.S.C.A. § 7105(a) (West 2002).  The Board is required to remand this issue for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case as to the issue of entitlement to a waiver of the recovery of indebtedness in the amount of $5,193.67.  This issue should not be certified to the Board unless a sufficient substantive appeal is submitted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


